Citation Nr: 0631539	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  00-18 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss.

2.  Entitlement to an effective date earlier than December 
7, 1999, for the award of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for bilateral hearing loss and 
assigned a 10 percent rating, effective December 7, 1999.

During the pendency of this appeal, in a November 2002 
rating decision, the RO granted an increased rating of 20 
percent for bilateral hearing loss, effective December 7, 
1999.  The veteran continued to disagree with the disability 
rating assigned for that disorder.

In a September 2004 decision, the Board denied claims of 
entitlement to an increased rating for tinnitus and 
entitlement to an earlier effective date for the award of 
service connection for tinnitus.  Thus, the veteran's appeal 
as to those issues was resolved, and these matters are not 
presently before the Board.  The Board also remanded the 
claims of entitlement to an increased ratings for hearing 
loss and entitlement to an earlier effective date for the 
award of service connection for hearing loss for additional 
development.

In August 2006, the Board received a written request from 
the veteran's accredited representative to advance his 
appeal on the Board's docket, due to his advanced age.  The 
undersigned Veterans Law Judge granted this Motion in 
accordance with 38 C.F.R. § 20.900 (2006).

In March 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.  At that time, the veteran had initiated appeals as 
to both the claim for an increased rating for hearing loss 
and the claim for an earlier effective date for the grant of 
service connection for hearing loss, and he offered 
testimony on both issues.

Thereafter, in a VA Form 9 received by the RO in September 
2005, the veteran checked the box indicating that he wished 
to appear at a hearing before a member of the Board at the 
RO.  Pursuant to 38 U.S.C.A. § 7107(b), the Board shall 
decide an appeal only after affording an appellant the 
opportunity for "a hearing."  In this case, the veteran was 
provided a personal hearing before a Veterans Law Judge in 
the presence of his representative, and he offered testimony 
as to both of the issues currently before the Board..  The 
veteran has not shown good cause as to why he should 
provided another hearing beyond the statutory requirement.

As will be discussed in greater detail below, the outcome of 
the veteran's claim for an increased rating for hearing loss 
is based on a mechanical application of the rating schedule 
to the numeric designations after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The record reflects that he has been provided three 
audiological evaluations during the pendency of this appeal 
to determine the severity of that hearing loss, and he has 
been given ample opportunity to submit or identify other 
evidence that may support his claim.   Furthermore, the 
appeal as to the claim for an earlier effective date is 
dependent on interpretation of regulations pertaining to the 
assignment of effective dates.  Thus, it is the law, not the 
evidence, that is dispositive as to that issue.  As noted, a 
second personal hearing is not required by statute and, 
under the circumstances, the Board finds that good cause has 
not been shown as to why a second hearing should be 
scheduled.  Therefore, the request for an additional hearing 
is denied and the Board will proceed with adjudication of 
the veteran's appeal.




FINDINGS OF FACT

1.  Since December 7, 1999, the veteran's bilateral hearing 
loss disability has been shown to be manifested by no more 
than level IV auditory acuity in the right ear and level 
VIII in the left ear.

2.  By a letter dated August 6, 1956, the RO denied the 
veteran's claim of entitlement to service connection for the 
residuals of an injury to the ears; the veteran did not 
appeal this decision.

3.  On December 7, 1999, a formal application for 
compensation benefits for hearing loss was received by the 
RO.

4.  By a rating decision dated May 2000, service connection 
for bilateral hearing loss was established, effective from 
December 7, 1999.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Code 
6100 (2006).

2.  The requirements for an effective date earlier than 
December 7, 1999, for the award of service connection for 
bilateral hearing loss, have not been met as a matter of 
law.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(q)(1)(ii), (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005)).  In addition, VA published regulations, which were 
created for the purpose of implementing many of the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2006)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, 
supra; Pelegrini, supra.

With respect to both the disability rating and effective 
date elements of the bilateral hearing loss claim, the Board 
finds that the notification requirements of VCAA have been 
satisfied.  In this regard, the Board notes an evidence 
development letter dated in September 2004 in which the 
Appeals Management Center (AMC) advised the veteran as to 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  In that letter, it was also noted that 
the veteran should review the enclosure entitled "What the 
Evidence Must Show," which explained the basis for assigning 
both a disability rating and an effective date for an 
award,and the type of evidence needed to substantiate his 
claims.  The AMC also advised the veteran to identify or 
submit any additional information or evidence that he 
believed to be relevant to his claim.  A copy of this letter 
was sent to his representative of record.  

Although the September 2004 notice was not provided prior to 
the initial adjudication of his claim, the Board finds any 
error as to the timeliness of the notice is harmless.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the claim was subsequently 
readjudicated in the February 2006 Supplemental Statement of 
the Case.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  
Specifically, the Board finds that all obtainable evidence 
identified by the veteran relative to this issue has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

Furthermore, with respect to the claim for an earlier 
effective date, the Board notes any error in providing 
notice or assistance pursuant to the VCAA is harmless, as 
the resolution of the appellant's appeal is dependent on 
interpretation of regulations pertaining to the assignment 
of effective dates.  VA has no duty, therefore, to notify 
him of the evidence needed to substantiate this claim, or to 
assist him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
("Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than 
affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").

II.  Entitlement to a higher initial evaluation for 
bilateral hearing loss

Disability evaluations are determined by the application of 
a schedule of ratings that is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.

In Fenderson, the United States Court of Appeals for 
Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann, supra.

The veteran's service-connected bilateral hearing loss is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.85, Diagnostic Code (DC) 6100.  He essentially contends 
that a higher rating is warranted.

Having reviewed the complete record, the Board finds the 
most probative evidence of record to be the reports of 
audiological evaluations conducted in January 2000, 
September 2002, and May 2004.

In this regard, the Board notes that the January 2000 
audiological evaluation revealed a pure tone threshold 
average of 47.5 in the right ear; and 43.75 in the left ear.  
Speech recognition was found to be 76 percent in the right 
ear and 60 percent in the left.

These audiometric findings reflect level III auditory acuity 
in the right ear and level V auditory acuity in the left 
ear.  See 38 C.F.R. § 4.85, Table VI. These numeric 
designations in combination correspond to only a 10 percent 
rating. See 38 C.F.R. 4.85, Table VII, DC 6100.  Thus, the 
Board finds that the level of hearing that has been 
demonstrated on this evaluation is not consistent with a 
schedular evaluation in excess of 20 percent under the 
regulation.

The subsequent September 2002 audiological evaluation 
revealed a pure tone threshold average of 48.75 in the right 
ear and 52.5 in the left ear.  Speech recognition was found 
to be 72 percent in the right ear and 44 percent in the left 
ear.  These findings reflect level IV auditory acuity in the 
right ear and level VIII in the left ear, which corresponds 
to a 20 percent rating under Table VII, DC 6100.  Therefore, 
the level of hearing loss demonstrated on this evaluation is 
consistent with the 20 percent disability rating currently 
assigned.

The most recent audiological evaluation conducted in May 
2004 revealed a pure tone threshold average of 51 in the 
right ear and 49 in the left ear.  Speech recognition was 
found to be 80 percent in the right ear and 80 percent in 
the left ear.  These findings reflect level IV auditory 
acuity in the right ear and level III in the left ear, which 
corresponds to only a 10 percent rating under Table VII, DC 
6100.  Consequently, the level of hearing loss demonstrated 
on this evaluation does not support the assignment of an 
increased evaluation under DC 6100.

In short, repeated audiological evaluation has shown that 
the veteran's hearing loss does not meet the criteria for an 
increased rating under DC 6100.  Although he has reportedly 
receiving treating for his hearing loss in the form of 
receiving hearing aids, his medical records are negative for 
any findings that his hearing loss is manifested by more 
than level IV auditory acuity in the right ear and level 
VIII in the left ear.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the veteran's 
situation as the audiometric results of both of these 
evaluations did not show pure tone thresholds of loss of 55 
decibels or greater in each of the four relevant frequencies 
for both ears.  The provisions of 38 C.F.R. § 4.86(b) are 
also not applicable as neither ear is shown to manifest 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.

The Board is sympathetic to the veteran's assertion that the 
results of an audiological evaluation do not accurately 
reflect the difficulties that he experiences as a result of 
his hearing loss.  He essentially contends that the 
circumstances of the evaluation do not mimic real world 
conditions enough to paint an accurate picture of his 
disability.

However, as discussed above, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann, 
supra.  In addition, 38 C.F.R. § 4.85(a) sets forth the 
parameters under which an examination for hearing impairment 
for VA purposes must be conducted.  The regulation requires 
that the examination be performed by a state-licensed 
audiologist, and it must include both a controlled speech 
test (Maryland CNC) and a pure tone audiometry test.

In this case, the regulatory requirements for an examination 
for hearing purposes were met, and mechanical application of 
the rating schedule to the results of those examinations 
show that the veteran's disability warrants no more than a 
20 percent schedular rating.

Furthermore, there are no contrary medical findings of 
record suggesting that the veteran's hearing loss met the 
pure tone thresholds necessary for an increased evaluation 
under DC 6100 at any time during the pendency of this 
appeal.  See Fenderson, supra.  Thus, benefit sought on 
appeal must be denied.

The Board has considered referral of this case to the 
Undersecretary for Benefits or the Director, Compensation 
and Pension Service for consideration of an "extra scheduler 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2006).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards."  38 C.F.R. § 3.321(b)(1).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service connected hearing 
loss, and there is no evidence in the claims file that 
marked interference with employment has resulted from the 
service-connected disability.  Neither the veteran nor his 
representative have ever set forth allegations that his 
hearing loss markedly interferes with employment, and there 
is nothing in the medical evidence of record to suggest that 
such interference exists.  Thus, the Board finds that the 
absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extra-schedular rating for the service 
connected disability.  The disability is appropriately rated 
under the schedular criteria.



III.  Entitlement to an earlier effective date for the award 
of service connection for bilateral hearing loss

The veteran is also seeking an earlier effective date for 
the award of service connection for bilateral hearing loss.  
He appears to be contending that the effective date of that 
award should be the date of his separation from service 
because he has experienced hearing loss continually since 
that time.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement 
arose if a claim is received within one year after 
separation from service.

Otherwise, the effective date is the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless specifically 
provided, the effective date will be assigned on the basis 
of the facts as found.  38 C.F.R. § 3.400(a).

Where service connection is established based upon the 
receipt of new and material evidence received within an 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  If new and material evidence is received 
after final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r).

The Board finds that the earliest correspondence received by 
VA that could be interpreted as a claim of entitlement to 
service connection for bilateral hearing loss is a formal 
application for compensation that was received by the RO in 
March 1956.  In that document, the veteran specifically 
indicated that he was seeking compensation for the residuals 
of an injury to the ears.  This document was received within 
one year following the date of the veteran's separation from 
military service.

However, in a July 1956 rating decision, the RO denied 
entitlement to service connection for an injury to the ears.  
It was explained that this determination was based in part 
on the report of a May 1956 VA examination, which revealed 
normal hearing in each ear.  The veteran was advised of this 
decision in an August 1956 letter.  

The veteran did not subsequently express disagreement within 
one year of receiving notice of that decision.  The record 
reflects that the only subsequent documents received from 
veteran prior to December 7, 1999, were two formal 
applications for VA outpatient treatment.  The first of 
these applications was received in August 1956, and the 
claim for outpatient treatment was denied by letter dated 
later that month.  The veteran did not express disagreement 
with that decision or a desire to appeal within one year of 
receiving notice.

The second application for outpatient treatment was received 
in March 1957, and this claim was also denied by letter 
dated later that month.  The veteran did not express 
disagreement with that decision or a desire to appeal within 
one year of receiving notice of the denial.

No additional correspondence was received from the veteran 
until December 7, 1999, at which time the RO received a 
formal application for compensation benefits for loss of 
hearing.

During his March 2004 hearing, the veteran testified that he 
did not recall filing any claim for VA benefits after his 
separation from service, but he did recall undergoing 
testing for his hearing during the year following 
separation.  However, as discussed above, the veteran's 
formal applications are of record, as are the notice letters 
advising him in August 1956 that service connection had been 
denied, and advising him in August 1956 and March 1957 that 
entitlement to VA outpatient treatment had been denied.

Although the veteran may believe that he should be awarded 
compensation benefits to the date of his separation, the 
finality of those decisions limit how far back the effective 
date of the award of service connection for hearing loss may 
be assigned.  38 U.S.C.A. §§ 5110, 7105(c); 38 C.F.R. §§ 
3.400(q)(1)(ii).  As there is no evidence of the veteran 
having disagreed with those decisions within one year of 
receiving notice, and no evidence of any subsequent 
correspondence having been received until December 7, 1999, 
the criteria for an effective date earlier than December 7, 
1999, have not been met as a matter of law.

The Board notes in passing the veteran has not set forth 
specific allegations of error, of either fact or law, to 
raise the issue of clear and unmistakable error (CUE) in the 
July 1956 rating decision that denied service connection for 
the residuals of an ear injury.  Thus, any potential claim 
of CUE in that decision is not presently on appeal, and any 
attempt by the Board to address the matter could result in 
prejudice to the veteran should he attempt to raise such 
claims in the future.  See Bernard, supra.

The Board has also considered whether either the August 1956 
or March 1957 applications for outpatient treatment could be 
construed as a claim for compensation benefits for hearing 
loss.  However, the Board finds such consideration to be 
moot, as any assertion that the RO erred by failing consider 
the issue service connection issue when adjudicating the 
matter of entitlement to outpatient treatment would also 
have to be challenged through a claim of CUE regarding the 
August 1956 and May 1957 decisions.  See Deshotel v. 
Nicholson, No. 05-7155  (Fed. Cir. July 27, 2006).

In summary, there is simply no basis under the applicable 
laws and regulations that permit an effective date earlier 
than December 7, 1999, for the award of service connection 
for bilateral hearing loss under the circumstances of this 
case.  Here, where the law is dispositive, the appeal must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994)




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss is denied.

Entitlement to an effective date earlier than December 7, 
1999, for the award of service connection for bilateral 
hearing loss is denied as a matter of law.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


